Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-9, drawn to a pharmaceutical composition comprising poziotinib.
Group 2, claim(s) 10, drawn to methods of preparing medicaments comprising posiotinib.
Group 3, claim(s) 11-27, drawn to methods comprising administration of poziotinib to a subject with a selected mutation, and methods comprising detection of said mutations.
Group 4, claim(s) 28-32, drawn to methods comprising administration of a treatment that is not poziotinib to a subject with a selected mutation, and methods comprising detection of said mutations.

Species Elections
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In response to this Requirement, Applicants shall elect as follows: 
(A)  a particular combination of at least one mutation type/locus selected from the group consisting of:  (i) copy number of ERBB2 gene; (ii) mutation(s) in an ERBB2 gene region including the ERBB2 gene and a sequence within 10 kb upstream of the ERBB2 gene; (iii) ERBB3 gene; (iv) BARD1 gene; (v) a SETBP1 gene; (vi) PIK3CA gene; (vii) NOTCH3 gene; (viii) SH2B3 gene; (ix) copy number of the CDK12 gene; (x) copy number of the BRCA1 gene; (xi) copy number of the STAT3 gene; (xii) copy number of the FGFR3 gene.
Additionally, if Applicants’ election in (A) above includes element (ii) mutation(s) in an ERBB2 gene region including the ERBB2 gene and a sequence within 10 kb upstream of the ERBB2 gene, then Applicants shall further elect a particular ERBB2 mutation from the group consisting of:  Q568E, P601R, I628M, P885S, R143Q, R434Q, E874K, substitution of G at position 1898 with C in a nucleotide sequence encoding ERBB2 of SEQ ID NO: 2, substitution of A at position 100 with G in a nucleotide sequence of SEQ ID NO: 3, and substitution of C at position 100 with T in a nucleotide sequence of SEQ ID NO: 4.

(B)  a particular type of cancer selected from the group consisting of: breast cancer, ovarian cancer, head and neck cancer, lung cancer, gastric cancer, colon cancer, kidney cancer, blood cancer, or pancreatic cancer.

Claims of the elected invention will be examined in so far as they require the elected elements.  Generic claims will be examined to their full generic extent.  Claims specifically reciting only non-elected elements will be withdraw from examination as directed to a non-elected invention.
  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Group 4 lacks unity of invention with the inventions of Groups 1-3 because the groups do not share the same or corresponding technical feature.  The different inventions require different therapeutic reagents (i.e.:  Groups 1-3 specifically require poziotinib/poziotinib-sensitivity, whereas Group 4 specifically requires treatment that is poziotinib/poziotinib-resistance).  Additionally the genetic elements required for Groups 1-3 (e.g.:  ERBB3 wild-type gene) are the opposite of what is required for Group 4 (e.g.:  existence of one or more mutations in the ERBB3 gene).
The inventions of Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of poziotinib, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Martinello et al, which teaches .  Poziotinib (HM781-36B) as an oral, irreversible, pan-ErbB TKI active in vitro in a panel of ErbB2-positive cell lines (SK-BR-3, BT474, and MDA-MB-453), where it induces G1 arrest and consequently apoptosis  (e.g.:  p.399 - 3.4. Poziotinib (HM781–36B)).  Furthermore, where the inventions of groups 1-3 include aspects of genetic elements related to treatment with poziotinib, Martinello et al teaches ErbB2 mutants as being sensitive to treatment with pan-ErbB TKI (e.g.:  p.394 - 1.2. Potential mechanisms of resistance to ErbB2-targeting agents).
Additionally, with regard to the species election requirement above, the different genetic mutations do not share a special technical feature because each mutation is different, composed of a unique nucleotide sequence content in a distinct portion of the genome.  Each mutation may alter the expression or activity of a different gene product with a different biological activity in the subject organism.   

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634